UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 3456 General Government Securities Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/10 FORM N-CSR Item 1. Reports to Stockholders. General Government Securities Money Market Fund SEMIANNUAL REPORT May 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements FOR MORE INFORMATION Back Cover General Government Securities Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for General Government Securities Money Market Fund, covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2010, General Government Securities Money Market Funds Class A shares produced an annualized yield of 0.00%, and its Class B shares produced an annualized yield of 0.00%.Taking into account the effects of compounding, the funds Class A and Class B shares produced annualized effective yields of 0.00% and 0.00%, respectively. 1 U.S. economic growth remained relatively mild during the reporting period, and the Federal Reserve Board (the Fed) maintained its target for the overnight federal funds rate between 0% and 0.25%. Consequently, yields on short-term U.S. government securities stayed near historical lows. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, and repurchase agreements (including tri-party repurchase agreements).These instruments include those backed by the full faith and credit of the U.S. government and those that are neither insured nor guaranteed by the U.S. government. Monetary Policy Remained Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery that was fueled, in part, by the Feds aggressive monetary policy, including an overnight federal funds rate that remained unchanged in a historically low range between 0% and 0.25%. Therefore, money market yields, including those on U.S. government securities, remained near zero percent during the reporting period. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. GDP grew at a 5.6% annualized rate during the fourth quarter of 2009, marking the second consecutive quarter of expansion after the Great Recession.The recovery was driven by improved manufacturing activity, stabilizing housing prices and revived business and consumer spending. However, the unemployment rate remained high, ending the year at 10%. In January 2010, economists were encouraged by a better-than-expected improvement in retail sales. In addition, the unemployment rate fell to 9.7% and job losses continued to moderate in January and February. Manufacturing activity rose for the eighth straight month in March, and it did so at the fastest rate in almost six years. Employment improved in April by the largest margin in approximately four years, as non-farm payrolls grew by 290,000 even as workers returning to the labor force pushed the unemployment rate up to 9.9%. There were 431,000 additional new jobs created in May, although most were temporary workers hired for the 2010 Census. Nonetheless, U.S. GDP grew at a revised 3.0% annualized rate during the first quarter of 2010, a far milder gain than in similar stages of most previous recoveries. Moreover, the housing market continued to struggle during the first quarter, with existing home sales sliding 0.6% in March compared to the previous month, even before the expiration of tax credits for first-time homebuyers. In April and May, a sovereign debt crisis in Europe and inflationary pressures in China contributed to greater economic uncertainty worldwide, sparking heightened volatility in U.S. stock and bond markets. In the United States, the Consumer Price Index slid 0.1% in April, primarily due to lower energy prices.Although retail sales fell in May for the first time in eight months, consumer confidence improved to its highest level in more than a year The U.S. Securities and Exchange Commission (SEC) has issued new regulations governing money market funds, many of which became effective in May 2010. According to the SEC, the new rules are 4 intended to increase the resilience of money market funds to economic stresses and reduce the risks of runs on the funds by tightening the maturity and credit quality standards and imposing new liquidity requirements. The fund has prepared for the implementation of the regulations during the reporting period. An Unwavering Focus on Quality With few opportunities available in the short-term credit markets for significant levels of current income, most money market funds continued to maintain weighted maturities well below historical averages.The fund was no exception, as we set its weighted average maturity roughly in line with industry averages. As always, we focused exclusively on money market instruments meeting our stringent credit-quality criteria. As the mild economic recovery ages, some analysts have begun to anticipate higher short-term interest rates. However, inflationary pressures have remained low, and the Fed repeatedly has stated that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. Until we see more convincing signs that the Fed is prepared to raise interest rates, we intend to maintain the funds focus on credit quality and liquidity. June 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the funds Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General Government Securities Money Market Fund from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Class A Class B Expenses paid per $1,000  $ 1.30 $ 1.25 Ending value (after expenses) $ 1,000.00 $ 1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Class A Class B Expenses paid per $1,000  $ 1.31 $ 1.26 Ending value (after expenses) $ 1,023.64 $ 1,023.68  Expenses are equal to the funds annualized expense ratio of .26% for Class A shares and .25% for Class B shares, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Annualized Yield on Date of Principal U.S. Government Agencies57.0% Purchase (%) Amount ($) Value ($) Federal Home Loan Bank: 6/11/10 0.26 50,000,000 50,037,446 1/18/11 0.43 40,000,000 40,080,663 5/27/11 0.25 150,000,000 a 150,000,000 Federal Home Loan Mortgage Corp.: 6/7/10 0.18 109,231,000 b 109,227,723 8/9/10 0.21 100,000,000 b 99,960,708 9/1/10 0.27 100,000,000 b 99,931,000 10/19/10 0.24 100,000,000 b 99,906,667 11/16/10 0.31 100,000,000 b 99,855,333 Federal National Mortgage Association: 9/20/10 0.25 100,000,000 b 99,922,916 1/21/11 0.30 100,000,000 a,b 99,987,579 Total U.S. Government Agencies (cost $948,910,035) Asset -Backed Commercial Paper3.0% Straight-A Funding LLC 7/6/10 (cost $50,022,839) 0.25 50,035,000 c Repurchase Agreements46.1% Barclays Capital, Inc. dated 5/28/10, due 6/1/10 in the amount of $17,000,359 (fully collateralized by $16,226,100 U.S. Treasury Notes, 3.25%-4.50%, due 11/15/15-3/31/17, value $17,340,061) 0.19 17,000,000 17,000,000 Credit Suisse Securities LLC dated 5/28/10, due 6/1/10 in the amount of $100,002,111 (fully collateralized by $313,530,000 U.S. Treasury Strips, due 2/15/36, value $102,000,721) 0.19 100,000,000 100,000,000 Deutsche Bank Securities Inc. dated 5/28/10, due 6/1/10 in the amount of $225,004,750 (fully collateralized by $364,748,836 U.S. Treasury Strips, due 11/15/21-5/15/23, value $229,500,000) 0.19 225,000,000 225,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield on Date of Principal Repurchase Agreements (continued) Purchase (%) Amount ($) Value ($) HSBC USA Inc. dated 5/28/10, due 6/1/10 in the amount of $200,004,222 (fully collateralized by $203,175,000 U.S. Treasury Notes, 3.375%, due 11/15/19, value $204,004,402) 0.19 200,000,000 200,000,000 RBS Securities, Inc. dated 5/28/10, due 6/1/10 in the amount of $225,005,000 (fully collateralized by $219,470,000 U.S. Treasury Notes, 3.75%, due 11/15/18, value $229,500,815) 0.20 225,000,000 225,000,000 Total Repurchase Agreements (cost $767,000,000) Total Investments (cost $1,765,932,874) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2010, this security amounted to $50,022,839 or 3.0% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government Agencies 57.0 Asset-Backed Commercial Paper 3.0 Repurchase Agreements 46.1  Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including repurchase agreements of $767,000,000)Note 1(b) 1,765,932,874 1,765,932,874 Cash 855,315 Interest receivable 873,985 Prepaid expenses 231,413 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 359,084 Payable for investment securities purchased 99,906,667 Payable for shares of Common Stock redeemed 2,898,193 Accrued expenses 75,996 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,664,776,899 Accumulated net realized gain (loss) on investments (123,252 ) Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 86,165,421 1,578,488,226 Shares Outstanding 86,173,058 1,578,619,607 Net Asset Value Per Share ($) See notes to financial statements. The Fund 9 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 4,312,150 Shareholder servicing costsNote 2(c) 2,512,908 Distribution fees, service and prospectus feesNote 2(b) 1,748,390 Custodian feesNote 2(c) 69,424 Registration fees 48,103 Shareholders reports 46,488 Directors fees and expensesNote 2(d) 38,369 Professional fees 30,728 Miscellaneous 20,205 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (6,584,940 ) Lessreduction in shareholder servicing costs due to undertakingNote 2(c) (42,766 ) Lessreduction in fees due to earnings creditsNote 1(b) (604 ) Net Expenses Investment IncomeNet, representing net increase in net assets resulting from operations See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 Operations ($): Investment Income-Net, representing net increase in net assets resulting from operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (5 ) (46,209 ) Class B Shares (289 ) (99,357 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 232,345,751 1,033,162,674 Class B Shares 1,512,329,969 3,391,753,594 Dividends reinvested: Class A Shares 5 44,762 Class B Shares 289 98,184 Cost of shares redeemed: Class A Shares (241,259,919 ) (1,059,264,378 ) Class B Shares (1,634,993,406 ) (3,863,008,632 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 1,796,230,958 2,293,444,754 End of Period See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2010 Year Ended November 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .020 .043 .041 .022 Distributions: Dividends from investment incomenet (.000 ) a (.000 ) a (.020 ) (.043 ) (.041 ) (.022 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .04 2.01 4.44 4.16 2.24 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 c .81 .81 .78 .80 .79 Ratio of net expenses to average net assets .26 c .52 .81 d .78 .80 .79 Ratio of net investment income to average net assets .00 b,c .04 1.84 4.45 4.06 2.18 Net Assets, end of period ($ x 1,000) 86,165 95,080 121,137 66,357 360,382 443,079 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 12 Six Months Ended May 31, 2010 Year Ended November 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .018 .042 .039 .020 Distributions: Dividends from investment incomenet (.000 ) a (.000 ) a (.018 ) (.042 ) (.039 ) (.020 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .01 1.79 4.25 3.95 2.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 c 1.05 1.04 1.04 1.03 1.04 Ratio of net expenses to average net assets .25 c .56 1.02 1.01 1.01 1.01 Ratio of net investment income to average net assets .00 b,c .01 1.67 4.16 3.89 1.96 Net Assets, end of period ($ x 1,000) 1,578,488 1,701,151 2,172,308 1,426,190 1,089,717 1,061,190 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: General Government Securities Money Market Fund (the fund) is a separate diversified series of General Government Securities Money Market Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company, currently offering two series, including the fund.The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 16 billion shares of $.001 par value Common Stock.The fund currently offers two classes of shares: Class A (10 billion shares authorized) and Class B (6 billion shares authorized). Class A shares and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class A shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act, Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2010, sub-accounting service fees amounted to $408,861 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 14 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierar- The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) chy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 1,765,932,874 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. 16 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the funds Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $123,252 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2009. If not applied, the carryover expires in fiscal 2013. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2009 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed 1 1 / 2 % the value 18 of the funds average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. During the period ended May 31, 2010, there was no expense reimbursement pursuant to the Agreement. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $248,481 for Class A and $6,336,459 for Class B shares during the period ended May 31, 2010. (b) Under the Service Plan with respect to Class A (the Plan), adopted pursuant to Rule 12b-1 under the Act, Class A shares bear directly the costs of preparing, printing and distributing prospectuses and statements of additional information and of implementing and operating the Plan, such aggregate amount not to exceed in any fiscal year of the fund, the greater of $100,000 or .005% of the average daily net assets of Class A. In addition, Class A shares pay the Distributor for distributing Class A shares, servicing shareholder accounts (Servicing) and advertising and marketing relating to Class A shares at an aggregate annual rate of .20% of the value of the average daily net assets of Class A.The Distributor may pay one or more Service Agents a fee in respect of Class A shares owned by shareholders with whom the Service Agent has a Servicing relationship or for whom the Service Agent is the dealer or holder of record.The schedule of such fees and the basis upon which such fees will be paid shall be determined from time to time by the Distributor. If a holder of Class A shares ceases to be a client of a Service Agent, but continues to hold Class A shares, the Distributor will be permitted to act as a Service Agent in respect of such fund shareholders and receive payments under the Plan for Servicing.The fees payable for Servicing are payable without regard to actual expenses incurred. During the period ended May 31, 2010, Class A shares were charged $90,619 pursuant to the Plan. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Under the Distribution Plan with respect to Class B (Class B Distribution Plan), adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the costs of preparing, printing and distributing prospectuses and statements of additional information and of implementing and operating the Class B Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund, the greater of $100,000 or .005% of the average daily net assets of Class B. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing Class B shares at an aggregate annual rate not to exceed .20% of the value of the average daily net assets of Class B. During the period ended May 31, 2010, Class B shares were charged $1,657,771 pursuant to the Class B Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (Class A Shareholder Services Plan), Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class A shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2010, Class A shares were charged $19,731 pursuant to the Class A Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (Class B Shareholder Services Plan), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class B shares for servicing shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class B shares and providing reports and other information, and services related to the maintenance 20 of shareholder accounts. The Distributor may make payments to Service Agents in respect of these services.The Distributor determines the amounts to be paid to Service Agents. The Manager had undertaken from December 1, 2009 through May 31, 2010, to reduce the expenses of Class B shares, if the aggregate expenses of Class B shares of the fund, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed an annual rate of 1.03% of the value of the average daily net assets of Class B shares. Such expense limitations are voluntary, temporary and may be terminated at anytime. During the period ended May 31, 2010, Class B shares were charged $2,453,168 pursuant to the Class B Shareholder Services Plan, of which $42,766 was reimbursed by the Manager. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $26,486 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $2,524 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $154. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $69,424 pursuant to the custody agreement. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $710,097, Rule 12b-1 distribution plan fees $284,074, shareholder services plan fees $404,123, custodian fees $45,681, chief compliance officer fees $3,656 and transfer agency per account fees $12,936, which are offset against an expense reimbursement currently in effect in the amount of $1,101,483. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 22 NOTES For More Information Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation General Treasury Prime Money Market Fund SEMIANNUAL REPORT May 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements FOR MORE INFORMATION Back Cover General Treasury Prime Money Market Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for General Treasury Prime Money Market Fund, covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2010, GeneralTreasury Prime Money Market Funds Class A shares produced an annualized yield of 0.00%, and its Class B shares produced an annualized yield of 0.00%. Taking into account the effects of compounding, the funds Class A and Class B shares produced annualized effective yields of 0.00% and 0.00%, respectively. 1 U.S. economic growth remained relatively mild during the reporting period due to stubbornly high U.S. unemployment and economic head-winds emanating from overseas markets.As a result, the Federal Reserve Board (the Fed) maintained its target for the overnight federal funds rate between 0% and 0.25%, and yields on short-term U.S. Treasury securities stayed near historical lows. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund normally invests substantially all of its assets in U.S. Treasury securities. Monetary Policy Remained Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery that began earlier in 2009. The recovery was fueled, in part, by the Feds aggressive monetary policy, including an overnight federal funds rate that remained unchanged in a historically low range between 0% and 0.25%.Therefore, money market yields, including those on short-term U.S.Treasury securities, remained near zero percent during the reporting period. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. gross domestic product (GDP) grew at a 5.6% annualized rate during the fourth quarter of 2009, marking the second consecutive quarter of expansion after the Great Recession.The recovery was driven by improved manufacturing activity, an apparent bottoming of housing prices, and revived business and consumer spending. However, the unemployment rate remained stubbornly high, ending the year at 10%. In January 2010, economists were encouraged by a better-than-expected improvement in retail sales. In addition, the unemployment rate fell to 9.7%, and job losses continued to moderate in January and February. Manufacturing activity rose in March at the fastest rate in almost six years, and May marked the tenth consecutive month of gains. Employment improved in April by the largest margin in approximately four years, as non-farm payrolls grew by 290,000 even as workers returning to the labor force pushed the unemployment rate up to 9.9%. There were 431,000 additional new jobs created in May, although most were temporary workers hired for the 2010 Census. Nonetheless, U.S. GDP grew at a revised 3.0% annualized rate during the first quarter of 2010, a far milder gain than in similar stages of most previous recoveries. Moreover, the housing market continued to show signs of weakness during the first quarter, with existing home sales sliding 0.6% in March compared to the previous month, even before the expiration of tax credits for first-time homebuyers. In April and May, a sovereign debt crisis in Europe and potential inflationary pressures in China contributed to greater economic uncertainty worldwide, sparking heightened volatility in U.S. stock and bond markets. In the United States, the Consumer Price Index (CPI) slid 0.1% in May, primarily due to lower energy prices, but core CPI (excluding food and energy) also remained muted.Although retail sales fell in May for the first time in eight months, consumer confidence improved to its highest level in more than a year. The U.S. Securities and Exchange Commission (SEC) has issued new regulations governing money market funds, many of which became effective in May 2010. According to the SEC, the new rules are 4 intended to increase the resilience of money market funds to economic stresses and reduce the risks of runs on the funds by tightening the maturity and credit quality standards and imposing new liquidity requirements. The fund has prepared for the implementation of the regulations during the reporting period. An Unwavering Focus on Quality With few opportunities available in the short-term credit markets for significant levels of current income, most money market funds continued to maintain weighted maturities well below historical averages.The fund was no exception, as we set its weighted average maturity roughly in line with industry averages. As the mild economic recovery ages, some analysts have begun to anticipate higher short-term interest rates. However, inflationary pressures have remained low, and the Fed has repeatedly stated that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. Until we see more convincing signs that the Fed is prepared to raise short-term interest rates, we intend to maintain the funds focus on liquidity. June 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the funds Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General Treasury Prime Money Market Fund from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Class A Class B Expenses paid per $1,000  $ .60 $ .70 Ending value (after expenses) $ 1,000.00 $ 1,000.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Class A Class B Expenses paid per $1,000  $ .61 $ .71 Ending value (after expenses) $ 1,024.33 $ 1,024.23  Expenses are equal to the funds annualized expense ratio of .12% for Class A and .14% for Class B, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Annualized Yield on Date of Principal U.S. Treasury Bills92.7% Purchase (%) Amount ($) Value ($) 6/3/10 0.14 16,000,000 15,999,876 6/10/10 0.14 102,000,000 101,996,378 6/17/10 0.15 121,000,000 120,992,033 6/24/10 0.15 250,000,000 249,976,042 7/1/10 0.15 102,800,000 102,787,318 7/15/10 0.15 19,000,000 18,996,633 7/22/10 0.14 198,000,000 197,960,177 7/29/10 0.15 55,000,000 54,987,151 8/5/10 0.16 308,000,000 307,910,119 9/30/10 0.24 100,340,000 100,260,763 Total U.S. Treasury Bills (cost $1,271,866,490) U.S. Treasury Note7.3% 8/31/10 (cost $100,546,659) 0.16 100,000,000 Total Investments (cost $1,372,413,149) % Liabilities, Less Cash and Receivables %) ) Net Assets % Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Treasury Bills 92.7 U.S. Treasury Note 7.3  Based on net assets. See notes to financial statements. The Fund 7 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 1,372,413,149 1,372,413,149 Cash 461,182 Interest receivable 600,204 Prepaid expenses 126,081 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 139,421 Payable for shares of Common Stock redeemed 1,019,398 Accrued expenses 72,758 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,372,352,271 Accumulated net realized gain (loss) on investments 16,768 Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 42,127,746 1,330,241,293 Shares Outstanding 42,127,204 1,330,225,067 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 3,653,045 Shareholder servicing costsNote 2(c) 2,156,675 Distribution, service and prospectus feesNote 2(b) 1,476,915 Registration fees 61,939 Custodian feesNote 2(c) 47,527 Directors' fees and expensesNote 2(d) 35,524 Shareholders' reports 28,172 Professional fees 15,807 Miscellaneous 25,745 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (6,476,184 ) Lessreduction in shareholder servicing costs due to undertakingNote 2(c) (29,483 ) Lessreduction in fees due to earnings creditsNote 1(b) (377 ) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 Operations ($): Investment incomenet 237 23,443 Net realized gain (loss) on investments 7,262 39,331 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (7 ) (1,933 ) Class B Shares (230 ) (59,767 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 76,168,917 178,975,908 Class B Shares 1,641,763,611 3,987,840,547 Dividends reinvested: Class A Shares 7 1,672 Class B Shares 230 59,024 Cost of shares redeemed: Class A Shares (86,197,135 ) (205,114,472 ) Class B Shares (1,864,483,440 ) (4,586,296,292 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 1,605,109,587 2,229,642,126 End of Period See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2010 Year Ended November 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .013 .039 .038 .020 Distributions: Dividends from investment incomenet (.000 ) a (.000 ) a (.013 ) (.039 ) (.038 ) (.020 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b 1.28 4.01 3.84 2.00 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 c .78 .79 1.09 1.05 1.03 Ratio of net expenses to average net assets .12 c .36 .77 .80 .80 .80 Ratio of net investment income to average net assets .00 b,c .00 b .55 3.88 3.69 2.08 Net Assets, end of period ($ x 1,000) 42,128 52,156 78,293 1,020 2,244 5,375 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. The Fund 11 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2010 Year Ended November 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .000 a .010 .037 .036 .018 Distributions: Dividends from investment incomenet (.000 ) a (.000 ) a (.010 ) (.037 ) (.036 ) (.018 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b,c .00 b 1.05 3.80 3.64 1.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 c 1.05 1.07 1.20 1.20 1.27 Ratio of net expenses to average net assets .14 c .33 .96 1.00 .99 1.00 Ratio of net investment income to average net assets .00 b,c .00 b .52 3.60 3.64 1.88 Net Assets, end of period ($ x 1,000) 1,330,241 1,552,954 2,151,350 229,278 73,282 50,027 a Amount represents less than $.001 per share. b Amount represents less than .01%. c Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: General Treasury Prime Money Market Fund (the fund) is a separate diversified series of General Government Securities Money Market Funds, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company, currently offering two series, including the fund. The fund  s investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the fund  s investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the fund  s shares. The fund is authorized to issue 4 billion shares of $.001 par value Common Stock.The fund currently offers two classes of shares: Class A (1 billion shares authorized) and Class B (3 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class A shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2010, sub-accounting service fees amounted to $354,372 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) It is the fund  s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series  operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund  s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund  s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund  s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 14 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund  s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund  s investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 1,372,413,149 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. (c) Dividends to shareholders: It is the policy of the fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. 16 The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2009 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (See the Statement of Investments). NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund  s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed 1 1 / 2 % of the value of the fund  s average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear, such excess expense. During the period ended May 31, 2010, there was no expense reimbursement pursuant to the Agreement. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitation may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $138,480 for Class A and $6,337,704 for Class B shares during the period ended May 31, 2010. (b) Under the Service Plan with respect to Class A (the Plan), adopted pursuant to Rule 12b-1 under the Act, Class A shares bear directly the cost of preparing, printing and distributing prospectuses and statements of additional information and implementing and operating the Plan, such aggregate amount not to exceed in any full fiscal year of the fund, the greater of $100,000 or .005% of the average daily The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) net assets of Class A. In addition, Class A shares pay the Distributor for distributing their shares, servicing shareholder accounts (Servicing) and advertising and marketing relating to Class A shares at an aggregate annual rate of .20% of the value of the average daily net assets of Class A.The Distributor may pay one or more Service Agents a fee in respect of Class A shares owned by shareholders with whom the Service Agent has a Servicing relationship or for whom the Service Agent is the dealer or holder of record.The schedule of such fees and the basis upon which such fees will be paid shall be determined from time to time by the Distributor. If a holder of Class A shares ceases to be a client of a Service Agent, but continues to hold Class A shares, the Distributor will be permitted to act as a Service Agent in respect of such fund shareholders and receive payments under the Plan for Servicing.The fees payable for Servicing are payable without regard to actual expenses incurred. During the period ended May 31, 2010, Class A shares were charged $44,201 pursuant to the Plan. Under the Distribution Plan with respect to Class B (Class B Distribution Plan) adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the costs of preparing, printing and distributing prospectuses and statements of additional information and of implementing and operating the Class B Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund the greater of $100,000 or .005% of the average daily net assets of Class B shares. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing Class B shares at an annual rate not to exceed .20% of the value of the average daily net assets of Class B. During the period ended May 31, 2010, Class B shares were charged $1,432,714 pursuant to the Class B Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (Class A Shareholder Services Plan),Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class A shares for certain allocated expenses of providing personal services and/or maintaining shareholder 18 accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Manager had undertaken from December 1, 2009 through May 31, 2010, to reduce the expenses of Class A shares if the aggregate expenses of Class A shares, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceeded .80% of the value of the average daily net assets of Class A shares. Such expense limitations are voluntary, temporary and may be terminated at any time. During the period ended May 31, 2010, Class A shares were charged $3,284 pursuant to the Class A Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (Class B Shareholder Services Plan), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class B shares for servicing shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class B shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents in respect of these services.The Distributor determines the amounts to be paid to Service Agents. The Manager had undertaken from December 1, 2009 through May 31, 2010, to reduce the expenses of Class B shares, if the aggregate expenses of Class B shares, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceeded an annual rate of 1.03% of the value of the average daily net assets of Class B shares. Such expense limitations are voluntary, temporary and may be terminated at any time. During the period ended May 31, 2010, Class B shares were charged $1,771,860 pursuant to the Class B Shareholder Services Plan, of which $29,483 was reimbursed by the Manager. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $15,100 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $2,158 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $131. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $47,527 pursuant to the custody agreement. During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $542,326, Rule 12b-1 distribution plan fees $232,771, shareholder services plan fees $339,142, custodian fees $32,000, chief compliance officer fees $3,656 and transfer agency per account fees $6,300, which are offset against an expense reimbursement currently in effect in the amount of $1,016,774. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 20 For More Information Telephone 1-800-645-6561 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the funds complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Government Securities Money Market Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: July 23, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
